Citation Nr: 1144340	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-28 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran, while a member of the Tennessee National Guard, had verified active service from December 2004 to January 2006.  Service in Iraq is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran's initial June 2006 claim for service connection for a back disorder was denied in an unappealed September 2006 rating decision.  The Veteran's December 2007 claim to reopen his previously denied back disorder was denied in rating decisions dated April and July 2008.  The Veteran disagreed and perfected an appeal.  The Veteran and his representative presented evidence and testimony before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in August 2011.  A transcript of that hearing is included in the Veteran's VA claims folder.


FINDINGS OF FACT

1.  In an unappealed September 2006 rating decision, the RO denied the Veteran's claim for service connection for a back disorder.

2.  Evidence received since the September 2006 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.  




CONCLUSION OF LAW

1.  The September 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Since the September 2006 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a previously denied claim for entitlement to service connection for a back disorder.  The Board will address preliminary matters and provide a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in a January 2008 letter of the evidence required to substantiate a claim for service connection and he was told of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.   The January 2008 letter further informed the Veteran of how VA determines a disability rating and an effective date.

This claim includes an issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in that context.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  

In this case, the September 2008 letter informed the Veteran of the meaning of the terms "new" and "material," and he was informed of that his 2006 claim was denied because there was no evidence that his back disorder manifested during service.  As discussed in detail below, the Board finds that new and material evidence has been submitted and reopens the claim.  Thus, any deficiency in notice under Kent could not result in any prejudice to the Veteran.  Moreover, the Board observes that the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination."  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The record shows that the RO has obtained the Veteran's service treatment records for the periods of active duty of 1999 and December 2004 through January 2006.  The record also includes VA treatment records and private medical records identified or provided by the Veteran.  The record reveals that the Veteran has not been provided with a medical examination regarding the etiology of his current back disorder.  However, the Court has held that VA's duty to assist by providing a medical examination or opinion does not apply to new and material evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007).  The Veteran has presented testimony at a hearing before the undersigned VLJ.  

For those reasons, the Board finds that VA has complied with the notice and assistance requirements.  The Board will now address the issue of whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for entitlement to service connection for a back disorder.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a September 2006 rating decision, the RO denied service connection for a back disorder finding that there was no evidence of a back disorder during active duty and there was no evidence that the Veteran's pre-existing back disorder had been aggravated during active duty.  The record reveals that the Veteran did not submit a notice of disagreement regarding the September 2006 rating decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  The Board finds, therefore, that the September 2006 rating decision was not appealed and is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

The Veteran submitted a claim to reopen his previously denied claim for entitlement to service connection for a back disorder in December 2007.  The claim was denied in rating decisions dated April and July 2008 which found that new and material evidence had not been submitted with respect to the previous denial of service connection for a back disorder.  The proper issue on appeal, therefore, is whether new and material evidence has been received since the September 2006 rating decision.

The Board will briefly address the evidence before the RO at the time of the September 2006 rating decision and the basis for the decision, and then address the evidence that has been submitted since the September 2006 rating decision.  The September 2006 rating decision notes the review of service treatment records from June 1999 to August 1999 and from December 2004 through January 2006, and VA outpatient treatment records dated from March through June 2006.  The rating decision states that service treatment records showed no evidence of a back disorder during active duty service, but did show that the Veteran had a back disorder prior to going on active duty.  The rating decision found, however, that there was no evidence to show that the Veteran's pre-existing back condition was made worse or aggravated during active duty service.  Thus, the Veteran's claim was denied.

Since the September 2006 rating decision, the Veteran has submitted evidence of a June 2004 MRI of his back showing degenerative changes with disc bulging and spondylosis at T12-L1, borderline canal stenosis, and degenerative disc disease with rightward disc protrusion at L5-S1.  A June 2008 opinion from Dr. L.B., M.D., a VA physician states that the Veteran's back condition was "likely aggravated by the [Veteran's] Military Service."  Newly submitted medical records from Dr. C.W., M.D., a physician to whom the Veteran was referred by VA, include an October 22, 2009, report stating that an April 2009 MRI shows "L5-S1 epidural fibrosis with encasement of the R S1 transversing nerve root unchanged," and an October 28, 2009, assessment of "lumbosacral spondylosis without myelopathy."  

In addition, the Veteran testified that he was injured during his 2004-06 active duty in Iraq when he was thrown to the floor of the Humvee he was assigned to and that a .50 caliber machine gun fell on his chest.  He testified that he sought treatment at the time for back pain and associated testicular pain and that when he returned to the U.S. after his tour in Iraq, he was not provided with an exit or separation medical examination.  See August 2011 hearing transcript at pages 6-7.  Moreover, he testified that he had back surgery in April 2008, and that during his subsequent active duty between December 2009 and July 2007, he was seen at Forest General Hospital in Hattiesburg, Mississippi, and placed on a 30-day light duty profile while he was in Iraq.  See August 2011 hearing testimony at page 10.  


Thus, assuming the evidence to be true for purposes of reopening the Veteran's claim, the record includes new evidence submitted since the September 2006 rating decision that the Veteran's back disorder was aggravated during active duty service.  The Board finds that there new and material evidence has been submitted as to the Veteran's claim for entitlement to service connection for a back disorder and further finds that the claim will be reopened.  

The Board wishes to make clear that such evidence, although adequate for limited purposes of reopening the claim, may not be sufficient to allow a grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons explained in the remand section below, the Board finds that additional development of the claim is necessary before the Board may proceed to a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened; to this extent only, the appeal is allowed.


REMAND

Reasons for remand

The Board has just reopened the Veteran's claim for service connection for a back disorder.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

As stated above, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  VA has a statutory duty to assist a claimant by making reasonable efforts to get the evidence needed. See 38 C.F.R. § 3.159(c) (2011).

The Veteran has served on active duty since the most recent rating decision and there are no records of that active duty in the Veteran's VA claims folder.  Complete DD-214 records must be obtained.  In addition, the Veteran's service treatment records do not appear to be complete.  There are no records pertaining to the last period of active duty, and additional records should be obtained that indicate if or when the Veteran served on active duty for training or inactive duty for training while assigned to the Tennessee National Guard in addition to the previously stated active duty periods.  

The Board observes that the Veteran specifically testified about being treated at a civilian hospital, Forest General Hospital, in Hattiesburg, Mississippi, and that in 2010 in Iraq he was placed on a 30-day light duty profile.  See August 2011 hearing transcript at page 10.  All reasonable steps must be taken to obtain those records.  The Board further observes that the Veteran testified, and the record demonstrates, that his back disorder has been treated by Dr. C.W., a private physician to whom he was referred by VA.  All reasonable steps must be taken to ensure that all treatment records from Dr. C.W. have been incorporated into the Veteran's VA claims folder.  In addition, in the original claim form, the Veteran reported that he was treated for his back disability from December 2003 at the McKenzie Medical Center, however, it does not appear that those records have been requested. 

Finally, the record does not include a VA medical examination report regarding the likely etiology of the Veteran's back disorder, nor does it include an opinion whether the Veteran's back disorder was aggravated during his active duty service.  After obtaining the records described above, and any further evidentiary development required by statute, the Veteran should be provided a medical examination which includes an opinion regarding etiology of the Veteran's back disorder and whether such disorder was aggravated during active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center or other appropriate agency and obtain the Veteran's DD-214 records for all periods of active duty he has served, including December 2009 to July 2010.

2.  Contact the Adjutant General's Office of the Tennessee National Guard and obtain complete service personnel records of the Veteran, including records that document periods of active duty, active duty for training and inactive duty for training.

3.  Take all reasonable steps to obtain the Veteran's service treatment records dating from December 1997, including service treatment records for the period of active duty of December 2009 to July 2010 from the appropriate agency.  

4.  Request that the Veteran describe with as much detail as possible the dates when he was treated at Forest General Hospital in Hattiesburg, Mississippi, and take all reasonable steps to obtain records from Forest General Hospital, Hattiesburg, Mississippi, that pertain to the Veteran.

5.  Take all reasonable steps to ensure that all VA treatment records dating from June 2006 pertaining to the treatment of the Veteran are of record, including treatment on a fee-basis by Dr. Charles A. Walker, M.D.

6.  Request that the Veteran either submit or authorize VA to request records from the McKenzie Medical Center dating from December 2003.  

7.  After steps one to six are complete, provide the Veteran with a VA medical examination provided by a VA physician who should describe the nature and extent of any current back disorder manifested by the Veteran.

In particular, the examiner is asked to express an opinion as to when the Veteran's currently diagnosed back disability was first manifested (i.e., prior to service, in service, or after service).  In that regard, the Veteran had active service from December 2004 to January 2006 and reports another period of active service from December 2009 to July 2010 (the Board requested above that a DD214 be obtained for this period of service), and asserts that his current back disorder is related to injury during active service or that a pre-existing back disorder was aggravated during service.  If the examiner opines that a back disorder pre-existed service, the examiner should opine as to whether or not it is clear and unmistakable (i.e., undebatable) that the back injury or disease existed prior to a period of active service.  If an injury or disease undebatably existed prior to service, the examiner is asked to explain that finding and indicate whether the pre-existing back disability was aggravated (i.e., permanently increased in severity) during service.  If the examiner answers this question affirmatively, the examiner is then asked to express an opinion as to whether the increase in severity is due to the natural progress of the disease.  If the examiner determines that the back disability did not increase in severity during active service, the examiner should indicate as such.

In the alternative, the examiner shall also provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed back disorder manifested by the Veteran began in or is related to a period of active duty military service.  The examiner should provide the Veteran with an opportunity to state what symptoms he experiences and for how long they have been present, and consider the Veteran's report of continuity of symptoms since discharge from active duty in reaching this conclusion.  The examiner must provide a complete rationale for any stated opinion.
     
8.  After the requested examination report is complete, it should be reviewed to ensure that it is in complete compliance with the directives of this remand. The examination report should be returned to the examiner if it is deficient in any manner.

9.  Following the foregoing and after completing any development deemed necessary, readjudicate the Veteran's claim for service connection.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


